COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS




  YSLETA INDEPENDENT SCHOOL                       §
  DISTRICT,                                                       No. 08-18-00115-CV
                                                  §
                    Appellant,                                       Appeal from the
                                                  §
  v.                                                               243rd District Court
                                                  §
  ALFONSO GUZMAN,                                               of El Paso County, Texas
                                                  §
                    Appellee.                                     (TC# 2017DCV1412
                                                   §


                                        JUDGMENT

       The Court has considered this cause on the joint motion to dismiss the appeal and concludes

the motion should be granted and the appeal should be dismissed. We therefore dismiss the appeal.

We further order each party bear their own costs and attorney’s fees, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF MARCH, 2021.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.